Title: Thomas Jefferson to Mary Blair Andrews, 15 September 1815
From: Jefferson, Thomas
To: Andrews, Mary Blair


          
            Dear Madam
            Poplar Forest Sep. 15. 15.
          
          It has been communicated to me through a friend that you wish my opinion on a paragraph of the will of the late venerated judge Blair, for which purpose a copy of the will has been transmitted to me. it is now more than 40. years since I have retired from the profession of the law, and during this long interval I have been occupied in pursuits which gave little occasion of retaining familiarity with it. I rarely therefore undertake to form law-opinions, and never to put them into competition with those whose present course of life keeps them in the daily exercise of it’s speculations and practice. on the opinion therefore which I may now hazard I set no other value than that of proving my desire to gratify a wish of yours, and to manifest the sensibilities I retain towards a family with which I have had such affectionate friendships.
          The letter covering the copy of the will does not give me full information of the state of the family; but from a friend acquainted with it I learn that mrs Henderson died leaving a son, Thomas Hamilton Henderson, the only issue then living of either lady, and that he is since dead in infancy, intestate, and without issue.
          The interests given by the will of judge Blair in the Mountain plains the negroes and stock appurtenant, are expressly life-estates only to each of his two daughters, taking as tenants in common, with contingent remainders in each moiety, to such of the children of both, per capita, as should be living at the death of either tenant for life. at the death of mrs Henderson then the remainder in her moiety became vested in Thomas H. Henderson in possession, and in fee; and being derived by purchase from his grandfather, and not from his mother, it passed, on his death,  to his father, in fee also, as his sole heir.
          The life-estate in mrs Andrews’s moiety is still in being, and the remainder in contingency; and on her death it will vest in her children, if she shall have any; if none, the reversionary right (on failure of the contingency) which remained in the testator, undevised to any one, will be in his legal representative. but whether this reversionary right vested, immediately on his death, in his daughters, as his coheirs, (defeasible only on the happening of the contingency) or remains, as to this moiety, in abeyance, until the failure of the contingency is what I cannot now say with confidence, writing from a place where I have no books to consult to refresh my memory on subjects long absent from it. on this however depends the question whether mrs Andrews may (if she dies without a child) dispose of a moiety of the reversion by deed or will. gentlemen in daily familiarity with the law will readily solve this doubt.
          Mrs Andrews and mr Henderson being understood to have held their estates in common, and undivided, have been entitled to divide the profits equally. but either may require an actual partition, and hold thenceforward in severalty.
          Be so good, dear Madam, as to accept the offering of these imperfect views merely as a testimony of my friendly regard for your much esteemed father, and his family; and to be assured particularly yourself of my high respect and esteem.
          Th: Jefferson
        